Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered October 4, 2004, which granted defendants’ motions for summary judgment and dismissed the complaint, unanimously affirmed, without costs.
The action, for personal injuries sustained in 2000, was properly dismissed as against the property owner and its management company for lack of evidence that either made any efforts to remove the snow and ice that allegedly caused plaintiffs fall (see Stein v State St. Bank & Trust Co. of Conn. Natl. Assn., 279 AD2d 427 [2001]). As against defendant City, the action was properly dismissed upon a showing that snow and ice was falling at the time of the accident (see Valentine v City of New York, 86 AD2d 381 [1982], affd 57 NY2d 932 [1982]; Prince v New York City Hous. Auth., 302 AD2d 285 [2003]). As against plaintiff’s pharmacy and pharmacist, the IAS court properly searched the record and correctly found that the phenobarbital they had mistakenly dispensed to plaintiff was dispensed after the accident, and therefore could not have contributed to plaintiffs injuries. Concur—Tom, J.P., Andrias, Sullivan, Gonzalez and Malone, JJ.